Citation Nr: 1426377	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-04 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to a rating higher than 10 percent for lumbar disc herniation at L5-S1, status-post hemilaminectomy, microdiskectomy, and foraminotomy with degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The Veteran served on active duty from April to August 2001, from September 2006 to November 2007, and from May 2008 to January 2009.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Outstanding medical treatment records need to be obtained and considered and the Veteran reexamined reassessing the severity of his service-connected low back disability.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file (physical or electronic) all outstanding and relevant VA clinical records dated since March 4, 2010.  In particular, it appears the Veteran receives all or most of his VA care at the VA Medical Center in Minneapolis.

2.  Upon receipt of all additional records, have the Veteran reexamined to reassess the severity of his service-connected low back disability (namely, his lumbar disc herniation at L5-S1, status-post hemilaminectomy, microdiskectomy, and foraminotomy with degenerative disc disease).  He was last comprehensively examined for rating purposes more than four years ago.



This reassessment must include range of motion measurements on forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  All symptoms must be described in detail, including indicating any objective evidence of pain or functional loss due to pain because of this service-connected disability.  The examiner must also determine whether, and to what extent, the low back causes weakened movement, premature or excess fatigability, or incoordination, including in terms of the effect these symptoms (and the pain, if shown) have on the Veteran's range of motion, including during prolonged or repetitive use of his low back or when her symptoms are most problematic ("flare ups").  As well, the examiner must comment on the impact, if any, this low back disability has on the Veteran's employability.

It is most essential the examiner discuss the underlying medical rationale for his/her conclusions, if necessary citing to specific evidence in the file.

3.  Then readjudicate this increased-rating claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

